Citation Nr: 1439896	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a permanent 100 percent disability rating for service-connected coronary artery disease (CAD) status post myocardial infarction and stent placement.

2.  Entitlement to restoration of a 100 percent disability rating for CAD status post myocardial infarction and stent placement, to include the propriety of the reduction from October 1, 2013.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and July 2013 rating decisions of the VA Regional Office (RO) in Lincoln, Nebraska.

The issue of permanency of the 100 percent rating being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2011 rating decision, the RO assigned a 100 percent disability rating from April 22, 2009, for the Veteran's CAD status post myocardial infarction and stent placement based upon a stress test showing an ejection fraction of 29 percent; an echocardiogram that same month showed an ejection fraction of 45 percent.

2.  After a VA examination in January 2012, which did not include a stress test, the RO proposed to reduce the Veteran's heart disability rating in a February 2012 rating decision to 10 percent based on examination findings that included an estimated METs level of greater than seven but not greater than ten and continuous medication being required; the RO also proposed to remove SMC at the housebound rating as the Veteran would no longer have a single disability rated at 100 percent disabling.

3.  After VA examinations in January 2013 and March 2013, which did not include a stress test, the RO proposed to reduce the Veteran's heart disability rating to 30 percent in a May 2013 rating decision based on examination findings that included an estimated METs level of greater than five but not greater than seven; the RO also proposed to remove SMC at that housebound rating as the Veteran would no longer have a single disability rated at 100 percent disabling.  

4.  Although the March 2013 examiner opined that the April 2009 echocardiogram was likely an accurate representation at the present time for the Veteran's ejection fraction as he had not had any cardiac intervention since his myocardial infarction in 2002, the examiner did not provide any opinion as why those results differed so vastly from the April 2009 stress test.  

5.  In a July 2013 rating decision, the reduction to 30 percent disabling became effect from October 1, 2013; and the Veteran's entitlement to SMC was discontinued as he no longer had a single disability rated at 100 percent disabling.

6.  After the results of a July 2013 echocardiogram and a VA examination in December 2013, which did not include a stress test, the RO increased the Veteran's heart disability rating in a January 2014 supplemental statement of the case to 60 percent based on the echocardiogram showing an ejection fraction of 45-50 percent.   

6.  None of the VA examiners have provided any opinion indicating that it was adverse to the Veteran's health to provide him with a stress test.

7.  Considering that the examinations upon which the reduction was based on were not thorough in that they did not include a stress test, and as the RO initially concluded that a 100 percent rating was warranted based on the results of a stress test, the Board finds that the reduction was not proper and a restoration of the 100 percent disability rating for the Veteran's CAD status post myocardial infarction and stent placement is warranted.

8.  Since the 100 percent rating for the Veteran's heart disability is being restored, and as he is rated as 70 percent disabling for posttraumatic stress disorder (PTSD), he again meets the criteria for SMC at the housebound rate.
  

CONCLUSIONS OF LAW

1.  The reduction of the Veteran's service-connected CAD status post myocardial infarction and stent placement from 100 percent to 60 percent was not proper; the criteria for a restoration of the 100 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.97, Diagnostic Codes 7005-7006 (2013).  

2.  The criteria for restoration of SMC at the housebound rate have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.350(i) (2013).


ORDER

Restoration of a 100 percent disability rating for CAD status post myocardial infarction and stent placement is granted.

Restoration of SMC at the housebound rate is granted.


REMAND

Regrettably, a remand is necessary regarding the permanency of the 100 percent rating for the Veteran's heart disease.  A January 2012 examiner opined that it was less likely that the Veteran's CAD condition would significantly improve in the near future.  However, this opinion does not indicate whether the Veteran's disability is likely to improve beyond the near future.  As such, a remand is necessary for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from VA Nebraska-Western Iowa Health Care System and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, afford the Veteran a VA examination to determine whether his heart disability is likely to improve.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that there will be future improvement in the Veteran's CAD status post myocardial infarction and stent placement.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


